Title: To James Madison from Philanthropos, 6 October 1816
From: Philanthropos
To: Madison, James


        
          Sir,
          New York 6th. Octr. 1816
        
        Presuming, that an evil, which threatens these States with disgrace and perhaps eventual ruin, is to you unknown, I hasten to inform you thereof, in full confidence, that it will meet your serious consideration. The Slave trade (to which I allude) has been discountenanced and put down by all civilized Nations (for the Spaniards and Portuguese deserve not that honourable appellation) and the Government of this country has given its most decided approbation to this measure, much to its credit, even in anticipation of the others; but the passing a Law, without taking due means to carry it into effect, will not answer the purpose. In short, this infamous traffic is carried on by unprincipled interested Americans from the Ports of Cuba, in Vessels cloathed with Spanish Papers, to an alarming extent. The Crews are, with the exception of a Nominal Spanish Captain, Americans, the property, altho’ cloaked, America⟨n⟩ and the emoluments accruing are American. If I am rightly informed, any concern in this iniquitous Commerce, Subjects a citizen of the United States to a fine of $2000 for aiding and abetting, and $200 for each Negro so transported or sold Vide Slave Act. Sections 2nd. & 4th. Now Sir, If the Government would send out some Sloops of War, to be stationed off the Havanna or to windward of Cuba, they would find the Vessels from Africa manned almost entirely with Americans, who surely are aiding and abetting as they are the sole Agents and Navigators in said enterprises, and can Offer no apology for So doing. Nay, small tenders bring the Negros from Cuba to Amelia Island from whence they are smuggled into the United States. This is a fact. James D Wolf of Bristol (Rhode Island) has introduced, probably 5,000 Negros at least into Cuba since the peace. His famous Privateer Yanke has made three Voyages to Africa, and brought each time over 300 slaves; in addition he has the McDonough and many others employed the same way. There are also Many Vessels in the Slave trade from Baltimore and New York. Permit me to mention one instance from Baltimore, the Schooner Fox, Rogers Master arrived at St. Pierre (Martinique) in 1815, with a Monsr. Folae on board, to whom said Vessel was Nominally or otherwise transferred, fitted out at said Port, and from thence proceeded to Africa for slaves, with the original Captain and crew on board.
        These things, Sir, are well known to many, but either from motives of false delicacy, or from an unfortunate depravity of mind and morals, which has crept into this country, People are led to worship wealth, however acquired, and to screen and caress its scoundrel Possessors. Hence, information on this subject is suppressed, or the impossibility of investigation and proof, suggested, when in reality, nothing is more easy. If the real American

Masters (I don’t mean the Spaniards who are Nominally Masters) of Slave Vessels which may be intercepted, were examined on oath, the real Owners would be discovered. Fully Assured, that the President of the United States is ever ready to receive information which may be beneficial to the Country, I offer no apology for this intrusion, and shall only add, that any hint through the News Papers to Philanthropos shall be duly attended to. With tender of my most respectful good wishes—I have the honor to be Sir. Yr. most Obedt. Servt.
        
          Philanthropos
        
      